Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on June 1, 2022 is acknowledged.  Claim 1 was amended and claims 1-10 are pending in the instant application.  
Claims 1-10 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed June 1, 2022.

The rejection of Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 of copending Application No. 17/557874 (reference application) in view of Bargmann (WO2011107505 A1) is withdrawn in view of the filing and approval of a terminal disclaimer on June 1, 2022.

Terminal Disclaimer
The terminal disclaimer filed on June 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/557874 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Declaration under 37 C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed June 1, 2022 (referred to as the “Wiedow Declaration” is insufficient to overcome the rejection of Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinovitch (WO9943308) as evidenced by Uniprot Protein Database (see Accession P19957, Elafin_Human); Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch (WO9943308) as evidenced by Uniprot Protein Database (see Accession P19957, Elafin_Human) in view of Bargmann (WO2011107505 A1, cited previously) and Claims 1-5, 7 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch (WO9943308) as evidenced by Uniprot Protein Database (see Accession P19957, Elafin_Human) in view of Nickel (Novel Therapeutic targets in pulmonary hypertension, May 2013, mini-symposium, cited previously) as set forth in the last Office action because:  Applicants argue that PAH is a complex disease with many contributing factors.  The “Wiedow Declaration” further states that as of 2014, there was no animal model that recapitulated all of the mechanisms of human PAH.  The Wiedow declaration states that positive results using the monocrotaline induced rat model have rarely translated in therapies for PAH in patients.  The Wiedow declaration is arguing that the Rabinovitch reference is not enabling given that the animal model used would not predict therapeutic effectiveness in humans.  
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that MPEP 2121 states that “prior art is presumed to be operable/enabling”.  In particular, When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  In the instant case, Rabinovitch specifically teaches a method of treating pulmonary arterial hypertension in a subject (see claim 1, Figure 1) comprising administering an effective amount of an inhibitor of elastase (see claim 1).  Rabinovitch specifically teaches (in preferred embodiments) wherein the elastase inhibitor is elafin (see claim 4) and wherein the subject is human (see claim 2).    Even though Rabinovitch does not provide an example of treating a human with elafin, treating humans with elafin for the purpose of treating PAH is a preferred embodiment (it is claimed) and it is presumed enabling.  Nevertheless, MPEP 2121 states “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


The Declaration under 37 CFR 1.132 filed June 1, 2022 (referred to as the “Hoeper Declaration” is insufficient to overcome the rejection of Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinovitch (WO9943308) as evidenced by Uniprot Protein Database (see Accession P19957, Elafin_Human); Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch (WO9943308) as evidenced by Uniprot Protein Database (see Accession P19957, Elafin_Human) in view of Bargmann (WO2011107505 A1, cited previously) and Claims 1-5, 7 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch (WO9943308) as evidenced by Uniprot Protein Database (see Accession P19957, Elafin_Human) in view of Nickel (Novel Therapeutic targets in pulmonary hypertension, May 2013, mini-symposium, cited previously) as set forth in the last Office action because:  Applicants argue that PAH is a complex disease with many contributing factors.  The “Hoeper Declaration” further states therapies that directly treat PAH show no therapeutic benefit when given to subjects exhibit most other forms of PAH.”  The Hoeper declaration further states that development of effective therapies for  PAH have been hampered due to lack of suitable models. The Hoeper declaration is generally arguing that the Rabinovitch reference is not enabling given that the animal model used would not predict therapeutic effectiveness in humans given the unpredictability of treating PAH in the art and historically.  
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that MPEP 2121 states that “prior art is presumed to be operable/enabling”.  In particular, When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  In the instant case, Rabinovitch specifically teaches a method of treating pulmonary arterial hypertension in a subject (see claim 1, Figure 1) comprising administering an effective amount of an inhibitor of elastase (see claim 1).  Rabinovitch specifically teaches (in preferred embodiments) wherein the elastase inhibitor is elafin (see claim 4) and wherein the subject is human (see claim 2).    Even though Rabinovitch does not provide an example of treating a human with elafin, treating humans with elafin for the purpose of treating PAH is a preferred embodiment (it is claimed) and it is presumed enabling.  Nevertheless, MPEP 2121 states “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Maintained/Revised Rejections	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinovitch (WO9943308) as evidenced by Uniprot Protein Database (see Accession P19957, Elafin_Human).
Rabinovitch teaches a method of treating pulmonary arterial hypertension in a subject (see claim 1, Figure 1) comprising administering an effective amount of an inhibitor of elastase (see claim 1).  Rabinovitch specifically teaches wherein the elastase inhibitor is elafin (see claim 4) and wherein the subject is human (see claim 2). As evidenced by Uniprot Proten Database, Elafin is a human protein that comprises instant SEQ ID NO:1 (see attached handout, Protein Accession P19957). Thus, the teachings of Rabinovitch anticipate instant claim 1.  Regarding claims 2-4, Rabinovitch teaches parenteral administration (see page 3, lines 26-28), including subcutaneous injection (see page 3, lines 26-28).
Regarding claims 5 and 7, Rabinovitch teaches administering as a solution (see page 3, lines 26-28, page 4, liens 11-16, 26-30).

Response to Applicant’s Arguments
Applicants argue “that Rabinovitch does not provide an enabling disclosure”.  Applicants argue that  Rabinovitch describes a method and composition for treating pulmonary hypertension (PH) in a subject, preferably a human, by administering an elastase inhibitor. The inhibitor is stated to preferably be a serine elastase inhibitor such as elafin, or L- arginine (Page 2, lines 5-9). As an initial matter, the following should be noted: (i) Rabinovitch describes in vivo experiments in rats. No human data is presented (ii) No data whatsoever is presented for elafin in Rabinovitch.  Applicants further argue that in the declarations  (the “Wiedow Declaration” and the “Hoeper Declaration”), Hoeper teaches that none of the animal models truly reflect human PAH.  Professor Wiedow states “positive results in monocrotaline induced rat  models rarely translated into therapies for PAH patients.  Applicant’s argue that the Hoeper Declaration highlights that one could not predict at the effective filing date if a drug  demonstrating a beneficial effect in an animal PH test, such as the rat monocrotaline model, would exhibit any beneficial effect in a human subject with PAH.” Applicant further argues that the Hoeper Declaration states “the disease originates in the pulmonary vessels whereas other forms are secondary conditions that result from underlaying left heart disease, lung disease and/or hypoxia….”  Rabinovitch does not directly link elafin with the treatment of PAH.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that MPEP 2121 states that “prior art is presumed to be operable/enabling”.  In particular, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  In the instant case, Rabinovitch specifically teaches a method of treating pulmonary arterial hypertension in a subject (see claim 1, Figure 1) comprising administering an effective amount of an inhibitor of elastase (see claim 1).  Rabinovitch specifically teaches (in preferred embodiments) wherein the elastase inhibitor is elafin (see claim 4) and wherein the subject is human (see claim 2).    Even though Rabinovitch does not provide an example of treating a human with elafin, treating humans with elafin for the purpose of treating PAH is a preferred embodiment (it is claimed) and it is presumed enabling.  Nevertheless, MPEP 2121 states “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch (WO9943308) as evidenced by Uniprot Protein Database (see Accession P19957, Elafin_Human) in view of Bargmann (WO2011107505 A1, cited previously).
Rabinovitch teaches a method of treating pulmonary arterial hypertension in a subject (see claim 1, Figure 1) comprising administering an effective amount of an inhibitor of elastase (see claim 1).  Rabinovitch specifically teaches wherein the elastase inhibitor is elafin (see claim 4) and wherein the subject is human (see claim 2). As evidenced by Uniprot Protein Database, Elafin is a human protein that comprises instant SEQ ID NO:1 (see attached handout, Protein Accession P19957).    Regarding claims 2-4, Rabinovitch teaches parenteral administration (see page 3, lines 26-28), including subcutaneous injection (see page 3, lines 26-28).
Regarding claims 5 and 7, Rabinovitch teaches administering as a solution (see page 3, lines 26-28, page 4, liens 11-16, 26-30).
	Rabinovitch is silent to wherein the formulation comprising elafin is an injectable controlled release formulation and wherein the elafin is recombinant human elafin.
However, Bargmann teaches use of recombinant human elafin (SEQ ID NO:1) for treating medical conditions in humans (see abstract).  Bargmann teaches that “Pharmaceutical compositions of the present invention also include controlled release formulations. For example, the polypeptides of the present invention may be encapsulated in a biodegradable polymer, or may be dispersed in a matrix of such a polymer, so that the polypeptide is released as the degradation of the polymer matrix proceeds.  Suitable biodegradable polymers for use in sustained release formulations include polyesters which gradually become degraded by hydrolysis when placed in an aqueous, physiological environment. A particular pharmaceutical composition which provides for extended release of a poly-peptide is described. In this composition a polylactide is employed, and when placed in an aqueous physiological-type environment, the polypeptide is released from the composition in a continuous manner until essentially all of the polypeptide has been released, Such polymers therefore offer the advantage of a highly localized target area, thus minimizing dosage and any potential side effects” (See page 9, lines 20-29). Bargmann teaches that “The elafin can also be used in the form of elafin- containing polymers that release elafin in a controlled manner” (See page 9, last paragraph).
It would have been obvious before the effective filing date of the claimed invention to use a recombinant human elafin containing composition in Rabinovitch in a controlled release formulation as taught by Bargmann.  One of ordinary skill in the art would have been motivated to do so given that controlled release formulations allow for sustained release of the drug which allows for reduced number of injections and also allows for more targeted delivery of the drug.  There is a reasonable expectation of success given that Bargmann specifically teaches controlled release delivery of recombinant human elafin in human patients being treated with the goal of elastase inhibition.  Furthermore, it would have been obvious to try recombinant human elafin as the elafin of Rabinovitch for treating humans.  
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try human elafin with the reasonable expectation that at least one would be successful especially in light of the fact the patients being treated are human.  Thus, use of recombinant human elafin for treating human patients is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.    The Examiner would like to emphasize that MPEP 2121 states that “prior art is presumed to be operable/enabling”.  In particular, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  In the instant case, Rabinovitch specifically teaches a method of treating pulmonary arterial hypertension in a subject (see claim 1, Figure 1) comprising administering an effective amount of an inhibitor of elastase (see claim 1).  Rabinovitch specifically teaches (in preferred embodiments) wherein the elastase inhibitor is elafin (see claim 4) and wherein the subject is human (see claim 2).    Even though Rabinovitch does not provide an example of treating a human with elafin, treating humans with elafin for the purpose of treating PAH is a preferred embodiment (it is claimed) and it is presumed enabling.


Claims 1-5, 7 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch (WO9943308) as evidenced by Uniprot Protein Database (see Accession P19957, Elafin_Human) in view of Nickel (Novel Therapeutic targets in pulmonary hypertension, May 2013, mini-symposium, cited previously).
Rabinovitch teaches a method of treating pulmonary arterial hypertension in a subject (see claim 1, Figure 1) comprising administering an effective amount of an inhibitor of elastase (see claim 1).  Rabinovitch specifically teaches wherein the elastase inhibitor is elafin (see claim 4) and wherein the subject is human (see claim 2). As evidenced by Uniprot Protein Database, Elafin is a human protein that comprises instant SEQ ID NO:1 (see attached handout, Protein Accession P19957).   Regarding claims 2-4, Rabinovitch teaches parenteral administration (see page 3, lines 26-28), including subcutaneous injection (see page 3, lines 26-28).
Regarding claims 5 and 7, Rabinovitch teaches administering as a solution (see page 3, lines 26-28, page 4, liens 11-16, 26-30).
Rabinovitch does teach treating secondary pulmonary hypertension.  Rabinovitch is silent to wherein the patient has secondary cardiac involvement.  
However, Nickel teaches treatment of pulmonary hypertension comprising administering Elafin (see Abstract, “Rationale”).  Nickel teaches elafin administration reversed advanced distal vessel remodeling, improved pulmonary hemodynamics and reduced right ventricular hypertrophy in a model of pulmonary arterial hypertension (see “Conclusions”). 
It would have been obvious before the effective filing date of the claimed invention to treat patients with pulmonary arterial hypertension with secondary cardiac involvement including right ventricular hypertrophy.  One of ordinary skill in the art would have been motivated to do so given that elafin administration reversed advanced distal vessel remodeling, improved pulmonary hemodynamics and reduced right ventricular hypertrophy in a model of pulmonary arterial hypertension.  There is a reasonable expectation of success given that Nickel specifically teaches that elafin was therapeutically beneficial in treating pulmonary hypertension with secondary heart involvement.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.    

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/            Examiner, Art Unit 1654                                                                                                                                                                                            

/JULIE HA/             Primary Examiner, Art Unit 1654